Citation Nr: 1205970	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right Achilles tendon rupture.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which increased the rating for the Veteran's residuals of a right Achilles tendon rupture to 10 percent, effective July 19, 2007 (the date of the Veteran's claim for increase).  In January 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2011 the Board remanded the case for additional development.


FINDING OF FACT

Throughout the appeal period the Veteran's residuals of a right Achilles tendon rupture have been manifested by symptoms and functional impairment of a "moderate" foot injury; symptoms and functional impairment approximating a "moderately severe" or greater foot injury or "moderate" or "marked" limitation of ankle motion are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a right Achilles tendon rupture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5271, 5284 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  In compliance with the March 2011 remand instructions, the RO arranged for a VA examination in April 2011.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

There is no specific diagnostic criteria for residuals of a right Achilles tendon rupture, and the disability is currently rated 10 percent by analogy to the diagnostic criteria of Code 5284 (for other foot injury) based on anatomical location and the nature of symptoms.  See 38 C.F.R. § 4.20.  Under Code 5284 (for other foot injury), a 10 percent rating is warranted for a "moderate" disability/foot injury.  A 20 percent rating is warranted for a "moderately severe" disability/foot injury.  A 30 percent rating is warranted for a "severe" disability/foot injury.  The Note to Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a (2011). 

Under Code 5271 (for limitation of motion of the ankle),  a 10 percent rating is warranted for moderate limitation of ankle motion and a maximum 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a (2011).

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate," "moderately severe," and "severe" are not defined in Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran sustained a right Achilles tendon rupture in service and an August 1991 rating decision granted service connection for residuals of a right Achilles tendon rupture rated 0 percent, effective February 28, 1991.  As noted above, an October 2007 rating decision increased the rating for the Veteran's residuals of a right Achilles tendon rupture to 10 percent (under Code 5299-5284).  The effective date of July 19, 2007 assigned for the award is the date of the Veteran's claim for increase.  

An August 2006 VA physical therapy consultation notes that the Veteran reported chronic right heel cord pain of 0/10 that increased to 7/10 with eccentric loading activities.  The Veteran's activity level was noted to be sedentary.  Range of motion testing revealed right ankle dorsiflexion to 10 degrees actively and 15 degrees passively and plantar flexion to 40 degrees actively and 45 degrees passively.  Muscle Selective Tension Testing was noted to be strong and painful with dorsiflexion.  The Veteran had a normal gait and the right Achilles tendon was tender to palpation.  The clinical impression was signs and symptoms consistent with right Achilles tendonitis as evidenced by right ankle decreased range of motion in plantar flexion and tenderness to palpation over Achilles tendon insertion.  The Veteran returned that month and was noted to report no change in status.  Right ankle range of motion was within functional limits.  

A September 2006 VA outpatient treatment record notes that the Veteran's right ankle range of motion was within normal limits without pain; he endorsed myalgia of the right Achilles tendon.  

An April 2007 VA physical therapy consultation notes that the Veteran had full range of motion of the right ankle and was prescribed a right ankle brace.  

On August 2007 VA examination the Veteran reported that his residuals of a right Achilles tendon rupture had become progressively worse since service with pain on his first step in the morning and on prolonged walking.  The Veteran's gait and posture were found to be normal and he did not use any assistive devices, aside from a brace.  The Veteran was able to stand for three to 8 hours with only short rest periods.  He was able to walk as much as one mile.  He reported joint symptoms included giving way, pain, stiffness, weakness, and cramping of the right ankle.  The Veteran reported that he experienced moderate to severe flare-ups and tried to avoid activities causing such, but occasionally would step or stretch and cause the Veteran a flare-up lasting three to 7 days.  Range of motion testing revealed right ankle dorsiflexion to 15 degrees actively and passively with pain and plantar flexion actively and passively to 35 degrees with pain, both without additional loss of motion on repetitive use.  Right ankle joint symptoms included tenderness and painful movement.  The diagnosis was residuals of a right Achilles tendon rupture with occupational effects on standing due to lack of stamina and pain.  Effects on daily activities included moderate effects on chores and travel, mild effects on shopping and recreation, and severe effects preventing exercise and sports.    

A September 2008 VA outpatient treatment record notes that the Veteran reported that his right ankle pain was "about the same."  Examination revealed decreased range of motion in the right ankle and normal gait.    

At the January 2011 videoconference hearing the Veteran testified that certain activities caused his right calf to cramp, which was only alleviated when the muscle released.  He reported for instance that if he stepped off a curb wrong his calf would cramp, he felt like he had a torn tendon, and pain would last for as many as 10 days.  He noted that he had learned to refrain from certain activities to avoid calf cramping and that he was not receiving any current treatment.  He noted that he had a lot of pain in the ankle area, his calf, and at the site of the tear.  He noted that his symptoms had not increased in severity since his last examination and that they were a little milder because he had learned to compensate by avoiding activities that would aggravate his disability.  It was noted that the Veteran did not take any medications but just dealt with the pain.  He added that he was prescribed a brace but it was not effective.         

On April 2011 VA examination the Veteran reported that since his August 2007 VA examination his right ankle had remained the same with continued pain in the right Achilles tendon and ankle and occasional calf cramps.  The examiner noted that the course of disability since onset was improved, with current treatment of activity limitation and past brace use without relief.  A summary of joint symptoms included pain and stiffness affecting the motion of the joint.  The Veteran's could stand between one and three hours and walk between one and three miles.  There was no use of assistive devices or aids.  On examination the Veteran had normal gait with right ankle tenderness and abnormal motion.  Range of motion testing of the right ankle revealed dorsiflexion to 15 degrees and plantar flexion to 40 degrees without pain.  There was no objective evidence of pain on range of motion, changes upon passive range of motion or repetitive testing, and no pain, additional limitations, or changes in range of motion due to pain, fatigue, weakness, or incoordination on repetitive testing.   The diagnosis was residuals of right Achilles tendon rupture.  The Veteran was employed fulltime at a warehouse and had not lost any time from work in the 12 months prior and without significant occupational effects due to the disability.  Effects on usual daily activities included mild effects on chores, moderate effects on exercise and recreation, and prevention of sports activities. The examiner noted that the severity of the Veteran's disability was mild; his main issue was pain which was especially evident over the mid to lower Achilles tendon, and that the Veteran exhibited mild loss of range of motion of the right ankle.  

The record shows that the Veteran's residuals of a right Achilles tendon rupture have been manifested by pain, stiffness, tenderness, calf cramping, some limitation of range of motion of the right ankle, limitation in standing between one and 8 hours and limitation in walking between one and three miles.  The Veteran did not lose any time from work due to the disability.  On August 2007 VA examination occupational effects on standing due to lack of stamina and pain were noted.  The April 2011 VA examiner noted that the severity of the Veteran's disability was mild, and pain and mild loss of range of motion of the right ankle were his main symptoms/impairment.  The Veteran testified that he had been experiencing mild symptoms recently as he had learned to avoid activities that aggravated his pain and cramping.   In essence the Veteran's main symptoms are tenderness and pain causing mild decreased range of motion of the right ankle and leading to functional impairment limiting the types of activities the Veteran can pursue (no sports or exercise and some effects on daily activities) and the duration he can stand and walk (causing some occupational and recreational impairment).  He noted that for the most part his symptoms were mild if he avoided aggravating activities.  Hence, it is not shown that the disability picture presented by the Veteran's residuals of a right Achilles tendon rupture is one consistent with more than moderate injury/disability, and a rating in excess of 10 percent under Code 5284 is not warranted.

The Board also notes that the Veteran's right ankle range of motion has been variably limited throughout the appeal period (with a single 10 degree limitation in dorsiflexion noted in August 2006 but otherwise greater or full range of dorsiflexion and/or plantar flexion), such was characterized as mild loss of range of motion on VA examination, and the Board finds that when comparing the Veteran's plantar flexion and dorsiflexion findings to the norms, the overall disability picture is not consistent with either "moderate" or "marked" limitation of ankle motion.  In addition, limitation of ankle motion is one of the symptoms that warrants the Veteran's current 10 percent rating, and to rate that symptom again under the criteria for ankle disability would therefore be prohibited as pyramiding under 38 C.F.R. § 4.14 (2011).  Accordingly, the Board finds that a separate or higher rating under Code 5271 is not warranted.  

In summary, at no time during the appeal period are there symptoms/functional impairment shown consistent with a "moderately severe" or greater foot injury or "moderate" or "marked" limitation of ankle motion.  Significantly, at the January 2011 videoconference hearing the Veteran testified that he did not think that his disability had increased in severity since his 2007 VA examination but his symptoms had become milder, on April 2011 VA examination the Veteran reported that his ankle had remained the same since his last exam, and the examiner noted that the Veteran's course since onset of the disability was improved, with a current severity of "mild."  Accordingly, a separate 10 percent rating for ankle disability or a rating in excess of 10 percent for the residuals of a right Achilles tendon rupture is not warranted at any time during the appeal period.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to residuals of a right Achilles tendon rupture that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works in a warehouse and has not alleged unemployability due to his service-connected residuals of a right Achilles tendon rupture, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for residuals of a right Achilles tendon rupture is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


